Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 1 of 23 PagelD #:29

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS —

EASTERN DIVISION
SONAL TRIVEDI, )
Plaintiff, Case No. 19 CV 02328
V. Honorable Elaine E. Bucklo
KATALYST TECHNOLOGIES, INC., Honorable Susan E. Cox, Magistrate
an Illinois Corporation ) Judge .
Defendant. Jury Trial Demanded

FIRST AMENDED COMPLAINT

NOW COMES the plaintiff Sonal Trivedi, by and through her attorneys, Favaro &
Gorman, Ltd., and for her First Amended Complaint against Katalyst Technologies, Inc. states and

alleges as follows:
JURISDICTION AND VENUE

1. The jurisdiction of this Court is invoked under the provisions of the Americans with
Disabilities Act 42 U.S.C. §12/101(a) et. seq. ADA”), 28 U.S.C. $1331 (federal question), 28
U.S.C. §1343 (civil rights), 28 U.S.C. §1367(a) supplemental jurisdiction, the Tlinois Human
Rights Act, 775 ILCS 5/1-101 et seq. (“THRA”) and Americans with Disabilities Act (“ADA”) et.
seq. 42 U.S.C. §12101 (“ADA”) and 42 U.S.C. §12117(a). |

2. The unlawful employment practices described herein were committed within the
State of Hlinois, and defendant was located within, conducted business and employed Trivedi in
the City of Northbrook, Cook County, Illinois. Accordingly, venue in this Court is proper pursuant

to 28 U.S.C. §1391(b) and 42 U.S.C. §2000(e)(5)(£)(3).
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 2 of 23 PagelD #:30

PROCEDURAL BACKGROUND

3. On December 1, 2017, plaintiff, Sonal Trivedi (“Trivedi”) filed a timely charge of
discrimination in the Hlinois Human Rights Department alleging disability discrimination. See
Charge of Discrimination attached hereto as Exhibit “A” and made a part hereof. This charge was
cross-filed with the U.S. Equal Employment Opportunity Commission.

4. On January 4, 2019, the Dlinois Department of Human Rights issued a Notice of
Substantial Evidence which was received by Trivedi on January 8, 2019.

5. Plaintiff filed her Complaint on April 5, 2019. Plaintiff received her Notice of
Right to Sue (Issued on Request) from the U.S. Equal Employment Opportunity Commission on
April 15, 2019.

6. This Amended Complaint is timely filed.
PARTIES

7. At all times relevant hereto, Sonal Trivedi (hereinafter “Trivedi”) was an individual
residing in Chicago, Cook County, Ilinois.

8. At all times relevant hereto, Trivedi was an employee as defined by the Illinois
Human Rights Act (775 ILCS 5/2-101 (A) and the Americans with Disabilities Act.

9. At all times relevant hereto, defendant, Katalyst Technologies, Inc. (hereinafter,
Katalyst”), was an Illinois Corporation and an engineering consulting and staffing firm located
and doing business in Evanston, Cook County, Illinois.

10. Atal times relevant hereto, Katalyst was an employer and covered entity as defined
by the Illinois Human Rights Act (775 ILCS 5/2-101 (B) and the Americans with Disabilities Act

(42 U.S.C. §12101 et. seg. (“ADA”).
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 3 of 23 PagelD #:31

FACTS

11. | Onor about September 20, 2016, Trivedi was hired by Katalyst for the position of
Director of Strategic Initiatives.

12. On or about July 14, 2017, Trivedi made a request to Katalyst for unpaid leave to
occur from July 15, 2017 to August 7, 2017 due to a protruding disc and the need for medical
treatment related thereto. Trivedi also requested that if her leave was not oranted, as an alternative,
she be allowed to work from home.

13. At the time of her request for leave, Trivedi also revealed to Rahul Shah, CEO that
she had undertaken an MRI which revealed she had a growth on her thyroid, and the test had come
back positive for cancer.

14. On or about July 17, 2017, Trivedi informed Rahul Shah, CEO and Shabha.Shah,
COO (Rahul Shah’s wife), her cancer diagnosis was confirmed, and she would require treatment
which would take 2-3 months. She would also require surgery which was scheduled to take place
on September 21, 2017. She further stated she would be able to return to work within one week
thereafter. |

15. On or about July 24, 2017, Trivedi made an inquiry about whether she had long
term disability benefits.

16. Onor about July 26, 2017, Shabha Shah, requested that Trivedi return her company
issued laptop computer.

17. On or about July 28, 2017, Shabha Shah told Trivedi that her long term disability:
benefits would not be available to her, for the company did not offer them.

18. On or about July 31, 2017, Trivedi informed the Shahs that she would need to be

absent from work for medical treatment August 16-19, 2017 and August 30, 2017-September 2,
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 4 of 23 PagelD #:32

2017 for medical treatment related to her protruding disc. She also stated her thyroid cancer surgery
was scheduled for September 21, 2017, and she would return to work one week thereafter.

19. On or about August 1, 2017, Shobha Shah emailed Trivedi to inform her she was
terminated effective August 7, 2017. The stated reason was that she had not completed all of her
tasks timely, and they needed help immediately.

COUN TI
LACK OF ACCOMMODATION FOR DISABILITY (CANCER)
(Illinois Human Rights Act)

20. Trivedi restates and realleges paragraphs 1 through 19 as though fully stated herein.

21. Illinois Human Rights Act sections 775 ILCS 5/1-102(A) and 775 ILCS 5/2-102
‘make it unlawful to discriminate on the basis of disability.

22. Katalyst, by and through its agents, representatives and/or employees harassed and
discriminated against Trivedi on the basis of her actual or perceived disability.

23. Katalyst was required to discuss and reasonably accommodate, if necessary,
Trivedi’s known or perceived disability.

24. Trivedi was harmed as a result of Katalyst’s severe and pervasive harassment and
discrimination.

COUNT II
LACK OF ACCOMMODATION FOR DISABILITY (CANCER)
(Americans with Disabilities Act)
25. ‘Trivedi restates and realleges paragraphs | through 19 as though fully stated herein.

26. Trivedi is an otherwise qualified individual with a disability, or perceived disability,

as defined in the ADA.
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 5 of 23 PagelD #:33

27. . Katalyst was required to discuss and reasonably accommodate, if necessary,
Trivedi’s known or perceived disability.

28. Katalyst, by and through its agents, representatives and/or employees harassed and
discriminated against Trivedi on the basis of her actual or perceived disability.

29, Katalyst intentionally, willfully and/or with a knowing and/or reckless disregard
for Trivedi’s rights discriminated against her.

30. As adirect and proximate consequence of Katalyst’s unlawful and discriminatory
treatment of Trivedi, she suffered, and continues to suffer, a loss of income, including salary and
benefits, as well as physical and emotional pain, anguish and suffering.

COUNT it
LACK OF ACCOMMODATION FOR DISABILITY (PROTRUDING DISC)
(INinois Human Rights Act)

31. Trivedi restates and realleges paragraphs 1 through 19 as though fully stated herein.

32. Illinois Human Rights Act sections 775 ILCS 5/1-102(A) and 775 ILCS 5/2-102
make it unlawful to discriminate on the basis of disability.

33. | Katalyst, by and through its agents, representatives and/or employees harassed and
discriminated against Trivedi on the basis of her actual or perceived disability.

| 34. Katalyst was required to discuss and'‘reasonably accommodate, if necessary,
Trivedi’s known or perceived disability.
35. Trivedi was harmed as a result of Katalyst’s severe and pervasive harassment and

discrimination.
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 6 of 23 PagelD #:34

COUNT IV
LACK OF ACCOMMODATION FOR DISABILITY (PROTRUDING DISC)
(Americans with Disabilities Act)

36. Trivedi restates and realleges paragraphs 1 through 19 as though fully stated herein.

37. Trivedi is an otherwise qualified individual with a disability, or perceived disability,
as defined in the ADA.

38. Katalyst was required to discuss and reasonably accommodate, if necessary,
Trivedi's known or perceived disability.

39. Katalyst, by and through its agents, representatives and/or employees harassed and
discriminated against Trivedi on the basis of her actual or perceived disability.

40. _—_‘ Katalyst intentionally, willfully and/or with a knowing and/or reckless disregard
for Trivedi’s rights discriminated against Trivedi.

41. Asa direct and proximate consequence of Katalyst’s unlawful and discriminatory
treatment of Trivedi, she suffered, and continues to suffer, a loss of income, including salary and
benefits, as well as physical and emotional pain, anguish and suffering.

COUNT V
TERMINATION FOR DISABILITY (CANCER)
(Illinois Human Rights Act)

42. Trivedi restates and re-alleges paragraphs 1 through 19 above as though fully stated
herein.

43, Illinois Human Rights Act sections 775 ILCS 5/1-102(A) and 775 ILCS 5/2-102

make it unlawful to discriminate on the basis of disability.
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 7 of 23 PagelD #:35

44, Katalyst by and through its agents, representatives and/or employees harassed and
discriminated against Trivedi on the basis of her actual or perceived disability.

45. Katalyst was required to discuss and reasonably accommodate, if necessary,
Trivedi’s known or perceived disability, but by its actions failed to do either, choosing instead to
terminate Trivedi.

46. Katalyst, by and through its agents, representatives and/or employees terminated
Trivedi on the basis of her actual or perceived disability.

47. Trivedi was harmed as a result of Katalyst’s severe and pervasive harassment and

discrimination.

COUNT VI
TERMINATION FOR DISABILITY. (CANCER)
(Americans with Disabilities Act)

48. Trivedi restates and realleges paragraphs | through 19 as though fully stated herein.

49. Trivedi is an otherwise qualified individual with a disability, or perceived disability,

as defined-in the ADA.

50. Katalyst was required to discuss and reasonably accommodate, if necessary,
Trivedi’s known or perceived disability, but by its actions failed to do either, choosing instead to
terminate Trivedi.

51. — Katalyst, by and through its agents, representatives and/or employees terminated
Trivedi on the basis of her actual or perceived disability.

52. Katalyst intentionally, willfully and/or with a knowing and/or reckless disregard

for Trivedi’s rights discriminated against Trivedi
Case: 1:19-cv-02328 Document #: 8-Filed: 04/19/19 Page 8 of 23 PagelD #:36

53. As a direct and proximate consequence of Katalyst’s unlawful and discriminatory
termination of Trivedi, she suffered, and continues to suffer, a loss of income, including salary and
benefits, as well as physical and emotional pain, anguish and suffering.

COUNT VII
TERMINATION FOR DISABILITY (PROTRUDING DISC)

(Illinois Human Rights Act)

54. Trivedi restates and realleges paragraphs 1 through 19 as though fully stated herein.

55. Illinois Human Rights Act sections 775 ILCS 5/1-102(A) and 775 ILCS 5/2-102
make it unlawful to discriminate on the basis of disability. |

56. Katalyst, by and through its agents, representatives and/or employees harassed and
discriminated against Trivedi on the basis of her actual or perceived disability culminating in her
termination.

57. Katalyst was required to discuss and reasonably accommodate, if necessary,
-‘Trivedi’s known or perceived disability, but by its actions failed to do either, choosing instead to
terminate Trivedi. | |

58. Katalyst, by and through its agents, representatives and/or employees terminated
Trivedi on the basis of her actual or perceived disability.

59. Trivedi was harmed as a result of Katalyst’s severe and pervasive harassment and
discrimination.

COUNT VOI
TERMINATION FOR DISABILITY (PROTRUDING DISC)

‘(Americans with Disabilities Act)

60. Trivedi restates and realleges paragraphs 1 through 19 as though fully stated herein.

8
 

Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 9 of 23 PagelD #:37

61. Trivedi is an otherwise qualified individual with a disability, or perceived disability,
as defined in the ADA.
62. Katalyst was required to discuss and reasonably accommodate, if necessary,

Trivedi’s known or perceived disability, but by its actions failed to do either, choosing instead to
terminate Trivedi. |

63. Katalyst, by and through its agents, representatives and/or employees terminated
Trivedi on the basis of her actual or perceived disability, |

64. Katalyst intentionally, willfully and/or with a knowing and/or reckless disregard
for Trivedi’s rights discriminated against Trivedi.

65. Asa direct and proximate consequence of Katalyst’s unlawful and discriminatory
termination of Trivedi, she suffered, and continues to suffer, a loss of income, including salary and
benefits, as well as physical and emotional pain, anguish and suffering.

COUNT Ix

RETALIATION FOR REQUESTING ACCOMMODATION FOR DISABILITY
(CANCER)

(Illinois Human Rights Act)

66. ~ Trivedi restates and realleges paragraphs 1 through 19 as though fully stated herein.

67. Trivedi is an otherwise qualified individual with a disability, or perceived disability,
as defined by the Illinois Human Rights Act.

68. Katalyst was required to discuss and reasonably accommodate, if necessary,
Trivedi’ known or perceived disability, but by its actions failed to do either, choosing instead to

terminate Trivedi.
Case: 1:19-cv-02328 Document #: 8 Filed:.04/19/19 Page 10 of 23 PagelD #:38

69. Katalyst, by and through its agents, representatives and/or employees retaliated
against Trivedi on the basis of her actual or perceived disability by discharging her from
employment after she requested (as a result of her disabilities) an accommodation.

70. Katalyst, by its: employees, engaged in discrimination/retaliation of Trivedi
maliciously and with reckless indifference to her rights under the Illinois Human Rights Act, 775
ILCS 5/1-101 et. seg.

71, Trivedi’s requests for accommodation were protected activities within the meaning
of the Illinois Human Rights Act.

72.  Katalyst’s stated reasons for the actions taken against Trivedi were pre-textual.

73. Katalyst intentionally, knowingly and/or with reckless disregard for Trivedi’s rights
discriminated and retaliated against Trivedi.

74. The remarks and conduct directed toward Trivedi were made with malice or
reckless indifference in violation of her rights under the Illinois Human Rights Act.

75. Trivedi has suffered and continues to suffer irreparable injury as a result of
Katalyst’s illegal retaliatory activity.

| 76. As a direct and proximate consequence of Katalyst’s unlawful and discriminatory
| termination of Trivedi, she suffered and continues to suffer, a loss of income, including salary and
benefits, as well as physical and emotional pain, anguish and suffering.
COUNT X

RETALIATION FOR REQUESTING ACCOMMODATION FOR DISABILITY
CANCER

(Americans with Disabilities Act)

77. Trivedi restates and realleges paragraphs | through 19 as though fully stated herein.

10
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 11 of 23 PagelD #:39

78. Katalyst is an employer and covered entity, as defined by the Americans with
Disabilities Act, 42 U.S.C. §12101 et seg. (“ADA”).

79. Trivedi is an otherwise qualified individual with a disability, or perceived disability,
as defined in the ADA.

80. Katalyst was required to discuss and reasonably accommodate, if necessary,
Trivedi’s known or perceived disability, but by its actions failed to do either, choosing instead to
terminate Trivedi.

81. In July 2017, Trivedi requested accommodations in the form of time off from work
or the ability to work from home. Within a short period of time after engaging in this protected
activity, Katalyst, by and through its agents, representatives and/or employees retaliated against
Trivedi by terminating her in response.

82. Katalyst intentionally, willfully and/or with a knowing and/or reckless disregard
for Trivedi’s rights discriminated against Trivedi.

83. As a direct and proximate consequence of Katalyst's unlawful and discriminatory
termination of Trivedi, she suffered and continues to suffer, a loss of income, including salary and
benefits, as well as physical and emotional pain, anguish and suffering.

COUNT XI

RETALIATION FOR REQUESTING ACCOMMODATION
FOR DISABILITY (PROTRUDING DISC)

(IIkinois Human Rights Act)
84. Trivedi restates and realleges paragraphs 1 through 19 as though fully stated herein.
85. Trivedi is an otherwise qualified individual with a disability, or perceived disability,

as defined by the Hlinois Human Rights Act.

11
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 12 of 23 PagelD #:40

86. Katalyst was required to discuss and reasonably accommodate, if necessary,
Trivedi’s known or perceived disability, but by its actions failed to do either, choosing instead to
terminate Trivedi.

87. Katalyst, by and through its agents, representatives and/or employees retaliated
against Trivedi on the basis of her actual or perceived disability after she requested an
accommodation in the form of time off from work.

88. Katalyst, by its employees, engaged in discrimination of Trivedi maliciously and
with reckless indifference to her rights under the Illinois Human Rights Act, 775 ILCS 5/1-101 et.
seq.

89. Trivedi’s opposition to and objection about the aforesaid remarks, comments and
conduct were protected activities within the meaning of the Illinois Human Rights Act.

90. Katalyst's stated reasons for the actions taken against Trivedi were pre-textual.

91. Katalyst intentionally, knowingly and/or with reckless disregard tor Trivedi' rights
discriminated against Trivedi.

92. | The remarks and conduct directed toward Trivedi were made with malice or
reckless indifference in violation of his rights under the Illinois Human Rights Act. —

93. Trivedi has suffered and continues to suffer irreparable injury as a result of
Katalyst's illegal retaliatory activity.

94. Asa direct and proximate consequence of Katalyst’s unlawful and discriminatory
termination of Trivedi, she suffered and continues to suffer, a loss of income, including salary and

benefits, as wel] as physical and emotional pain, anguish and suffering.

12
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 13 of 23 PagelD #:41

COUNT xl

RETALIATION FOR REQUESTING AN ACCOMMODATION FOR DISABILITY
(PROTRUDING DISC)

(Americans with Disabilities Act)

95. Trivedi restates and realleges paragraphs 1 through 19 as though fully stated herein.

96. Trivedi is an otherwise qualified individual with a disability, or perceived disability,
as defined in the ADA.
97. Katalyst was required to discuss and reasonably accommodate, if necessary,

Trivedi’s known or perceived disability, but by its actions failed to do either, choosing instead to
terminate Trivedi.

98. In July 2017, Trivedi requested accommodations in the form of time off from work
or the ability to work from home. Within a short period of time after engaging in this protected
activity, Katalyst, by and through its agents, representatives and/or employees retaliated against
Trivedi by terminating her in response.

99, Katalyst intentionally, willfully and/or with a knowing and/or reckless disregard
for Trivedi’s rights discriminated against Trivedi.

100. As a direct and proximate consequence of Katalyst’s unlawful and discriminatory
termination of Trivedi, she suffered and continues to suffer, a loss of:income, including salary and

benefits, as well as physical and emotional pain, anguish and suffering.

13
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 14 of 23 PagelD #:42

COUNT XI
AMERICANS WITH DISABILITIES ACT
(Punitive Damages)

101. Trivedi restates and realleges paragraphs 1 through 100 as though fully stated
herein.

102. Trivedi is an otherwise qualified individual with a disability, or perceived disability,
as defined by the Americans with Disabilities Act.

103. Katalyst was required to discuss and reasonably accommodate, if necessary,
plaintiffs known or perceived disability and chose instead to terminate plaintiff.

104. Katalyst intentionally, willfully and /or with a knowing and/or reckless disregard
for plaintiff's rights discriminated against Trivedi.

105. As adirect and proximate consequence of Katalyst’s unlawful and discriminatory
termination of Trivedi, she suffered and continues to suffer, a loss of income, including salary
and benefits, as well as physical and emotional pain, anguish and suffering.

WHEREFORE, as to Counts II, IV, VJ, VID, X, XII, XII, plaintiff, Sonal Trivedi,
respectfully requests that this Honorable Court enter an Order for the following relief:

a. Katalyst reinstate Trivedi to her former position or to a comparable position with
respect to pay, benefits and responsibilities, or if reinstatement is not practicable,
that defendants compensate Trivedi with front pay and reimbursement of all lost
employee benefits;

b. Katalyst make Trivedi whole by paying for lost back pay and employee benefits;

c. Trivedi be awarded the cost of this suit, reasonable attorneys’ fees, expert witness
fees, and any other relief available under the ADA, including compensatory and
punitive damages;

d. Any other relief which this Court deems appropriate.

14
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 15 of 23 PagelD #:43

WHEREFORE, plaintiff Sonal Trivedi, as to Counts I, I, V, VIL, IX, XI, respectfully

requests that this Honorable Court enter an Order for relief pursuant to §775 ILCS 5/8 including

but not limited to the following:

a.

b.

Katalyst cease and desist from any violation of the Iinois Human Rights Act;
Katalyst pay actual damages for injury and loss suffered by Trivedi;

Katalyst hire, reinstate, or upgrade Trivedi with or without back pay or provide .
such fringe benefits as the plaintiff may have been denied;

Katalyst pay to Trivedi all of the costs of maintaining this action, including
reasonable attorneys’ fees, expert witness fees incurred in maintaining this action
before the Department, the Commission, this Court and in any judicial
enforcement proceedings;

Katalyst shall report as to the manner of compliance;

Katalyst shall post notices in a conspicuous place which the Commission and/or
the Court may publish or cause to be published setting forth the requirements of
the Illinois Human Rights Act or other relevant information which the
Commission or the Court determines necessary to explain this Act;

To take such action as is necessary to make the individual complainant whole
including, but not limited to, awards of interest on the complainant’s actual

damages and backpay from the date of the civil rights violation;

Any and all such further relief this Court deems just and proper.

Jury Demand

Trivedi requests a trial by jury on all counts properly submissible to a jury.

Respectfully Submitted,

Favaro & Gorman, Ltd.

By: /s Patricia L. Jochum
Patricia L. Jochum, one of the
plaintiff's attorneys

15
 

Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 16 of 23 PagelD #:44

Dennis R. Favaro

dfavaro @ favarogorman.com
Patricia L. Jochum
piochum@ favarogorman.com
Favaro & Gorman, Ltd.

835 Sterling Avenue

Suite 100

Palatine, Ilinois 60067

(847) 934-0060

16
 

Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 17 of 23 PagelD #:45

        
    

  

— re 5 ee (a sete a oo = .
' CHARGE Or'DIsCRhy INATION | AGENCY” CHARGE NUMBER

This form is affected by the Privacy Act of 1974: See Privacy Act Statement :

before completing this fonn. IDHR

* EMO] . £3 mecoe | lp O/POF Ue20L

Illinois Department of Human Rights and EEOC

NAME OF COMPLAINT (indicate Mr. Ms. Mrs.) TELEPHONE NUMBER (inelude area code)
-| Ms. Sonal Trivedi

  

 

 

 

 

 

(312) 785-9845

 

 

STREET ADDRESS CITY, STATE, ZIP CODE . DATE OF BIRTH aa
| 5957 North Knox Avenue Chicago, llinvis 60646

 

 

 

INAMED 1S THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESINIP COMMITTEE, STATE OR LOCAL
GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE, LIST BELOW)

NAME OF RESPONDENT NUMBER OF TELEPHONE NUMBER (include area code)
mehr EMPLOYEES,
Katalyst Technologies, Inc.

 

MEMBERS +15

 

 

 

 

 

 

(847) 425-4371
I STREET ADDRESS " CITY, STATE, ZiP CODE COUNTY
300 Davis Street, #701 : Evanston, Hlinols 60201 Cook
CAUSE OF DISCRIMINATION BASED ON. ~ | DATE OF DISCRIMINATION

EARLIEST (ADEA/EPA) LATEST {ALL)

Americans with Disabilities Act, Retaliation July, 2017 - August 7, 2017

 

[) CONTINUING ACTION |

 

TOHR IATAKE
BES LE 7 ete)
Ya
SEE ATTACHED

Page | of 2

lalso want this charge fled with the EEOC, I will edvise the agencies if "| SUBSCRIBED AND SWORN TO BEFORE ME
I change my address or telephone number and J will cooperate fully with

them in the Processing of my chatge in accordance with their procedures, : THI 2 an DAY OF:
_——S~“ eh? TT aX Norany SIGNATURE

a Eiettilinnaee ea RaW ies c - ‘) x ,
RICOLA MICHEL 4 x as Q tT Tia © SX

 

 

 
  

 

 

      
    
 

Cificlal Sel, ; en
J Noty Pub -Ss otros SIGNATURE OF COMPLAINANT DATE
{ ~ enean Cores ome oi I declare under penalty that the foregoing is true and correct T swear or

 

bees affirm that | have read the above chazge and that is is true to the best of my
NOTARY STAMP knowledge, information and belief

 

 

 

 

EEO.5 FORM (Rev. 0$/14.INT)

Subihit
Case: .1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 18 of 23 PagelD #:46

3 3

   

STATE OF ILLINOIS

ILLINOIS DEPARTMENT OF HUMAN RIGHTS
DEPARTMENT OF HUMAN RIGHTS DEPARTMENT OF HUMAN RIGHTS
160 W RANDOLPH ST., SUITE 16-100 222 §. COLLEGE ST., ROOM 101
CHICAGO, ILLINGIS 60601 SPRINGFIELD, ILLINOIS, 62704
(312) 814-6200 (287) 785-5100 |
(866) 740-3953 (TTY) (866) 740-3983 (TTY)
CHARGE NO:
CHARGE OF DISCRMINIATION
COMPLAINANT
Name Sonal Trivedi

_ Address $957 North Knox Avenue
City, State ZIP Chicago, Illinois 60646
Telephone Number (312) 785-9845

I believe that I have been personally aggrieved by a civil rights violation committed on

 

(date/s of harm): July, 2017 - August 7, 2017 by:
.
Name Katalyst Technologies, Inc.
Address 500 Davis Street, #701 IDER INTAKE
County Cook DEG 1°17 eueren

City, State ZIP Evanston, Wlinois 60201
Telephone Number (847) 425-4321

SEE ATTACHED

I, Sonal Trivedi on oath or affirmation state that I am Complainant herein,
that I have read the foregoing charge and know the contents thereof, and that the same is true and
correct to the best of my knowledge.

SoS loved ke ulsty
Complainant's Signature and Date qo

Subscribed and. Sworn to

Before me this ao! “day

af oe , 9 Ol"),
ue he Abete/

Notary Public Signature oe Notary Stamp

 

 

IDUR Forts #6
Rev 5/15
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 19 of 23 PagelD #:47

   

 

Sonal Trivedi y. Katalyst Technologies, Inc.

I. A. ISSUE / BASIS

Lack of Accommedation in J uly, 2017 Due to Disability / Cancer.
B. PRIMA FACIE ALLEGATIONS

a

I. Ihave disabilities in that I have been diagnosed with a protruding disc and cancer.
2. I began working for respondent on or about September 20, 2016.
3. My most recent position was Director of Strategic Initiatives.

4, At all times relevant hereto, I performed my job duties in a manner which met the
reasonable expectations of Respondent.

5. On or about July 9, 2017, I made a request to Rahul Shah, CEO for unpaid leave
from July 14, 2017 to August 7, 2017 due to my proteuding disc and the need for
medical treatment related thereto.

Lalso disclosed that I had undertaken an MRI which reyealed [had a
growth/nodule on my thyroid, and the test had come back positive. As an
alternative to the leave, I requested the ability to work from home. Lalso
appraised Shobha Shah, COO (Rahul Shah's wife) about this situation.

5. On or about July 17, 2017, I informed Rahul Shah and Shobha Shah that it was
confirmed that [had cancer. Treatment would take 2-3 months, and I would
require surgery which was scheduled for September 21,2017. I further stated that
the doctors told me I would be able te return to work within one ‘week thereafter.

6. On July 24, 2017, I made an inquiry about whether I had long term disability
benefits..

7. On July : 26, 2017, Shobha Shah, COO requested th that I submit my company laptop
computer,

§. On July 28, 2017, Shobha Shah told me that long ti term disability benefits would
not be available to me, for the company did not offer them. -

4, On uly 31, 2017, informed the Shahs that I would need to be absent from work
for medical treatment from 08/ 16-08/19, 2017 and 8/30-9/2, 2017 for medical
treatment related to my protruding disc. I also stated that the surgery for my
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 20 of 23 PagelD #:48

   

Sonal Trivedi v. Katalyst Technologies, Inc.

 

thyroid cancer was scheduled for September 21, 2017, and I anticipated returning
one week later.

10. On August 1, 2017, I was informed my employment was terminated effective
August 7, 2017.

Il. The stated reason was that they needed help immediately, and I had not completed
all of my tasks timely.

12. Tbelieve the stated reason was pre-text for discrimination. My work was good.

13. I believe I have been subjected to discrimination (lack of accommodation) on the
basis of my disability, cancer in violation of the Illinois Human Rights Act and
the Americans with Disabilities Act.

I. A. ESSUE/ BASIS
Termination on August 7, 2017 Due to My Disability, Cancer.
B. PRIMA FACIE ALLEGATIONS

I. Complainant restates and realleges as though fully set forth herein paragraphs ]
through 13 above.

2. I believe l have been subjected to discrimination (termination) on the basis of my
disability, cancer in violation of the Ilinois Human Rights Act and the Americans
with Disabilities Act.

118 A.  ISSUE/ BASIS
Retaliation on August 7, 2017 Due to My Disability, Cancer.
B, PRIMA FACIE ALLEGATIONS
L. Complainant restates and realleges as though fully set forth herein paragraphs |
through 13 above. a .

2. [believe I was terminated for asking for an accommodation (leave of absence) for my
disability, cancer. -
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 21 of 23 PagelD #:49

   

Sonal Trivedi v. Katalyst Technologies, Inc.

3. [believe I have been subjected to discrimination (retaliation) on the basis of my
disability, cancer in violation of the Hinois Human Rights Act and the Americans
with Disabilities Act.

IV, A. ISSUE/ BASIS

Lack of Accommodation in July, 2017 Due to Disability-Protrading Disc.
B. PRIMA FACIE ALLEGATIONS

1. Complainant restates and realleges as though fully set forth herein paragraphs |
through 13 above.

2. believe I have been subjected to discrimination (lack of accommodation) on the
basis of my disability, protruding disc in violation of the Hinois Human Rights Act
and the Americans with Disabilities Act,

¥. A. ISSUE / BASIS
Termination on August 7, 2017 Due ta My Disability-Protruding Disc.
B. PRIMA FACIE ALLEGATIONS

1. Complainant restates and realleges as though fully set forth herein paragraphs 1
through 13 above.

2. Ibelieve I have been subjected to discrimination (termination) on the basis of my
disability, protruding disc in violation of the Hlinois Human Rights Act and the
Americans with Disabilities Act.

VI. A. ISSUE / BASIS |
Retaliation on August 7, 2017 Due to My Disability-Protruding Disc.
B, PRIMA FACIE ALLEGATIONS

1, Complainant restates and realleges as though fully set forth herein paragraphs 1
through 13 above.
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 22 of 23 PagelD #:50

t

   

Sonal Trivedi v. Katalyst Technologies, Inc..

2. Ibelieve I was terminated for asking for an accommodation (leave of absence) for my
disability, protruding disc,

3. I believe I have been subjected to discrimination (retaliation) on the basis of my
disability, protruding disc in violation of the Hlinois Human Rights Act and the
Americans with Disabilities Act.
Case: 1:19-cv-02328 Document #: 8 Filed: 04/19/19 Page 23 of 23 Ra

  

 

 

EEOC Form 161-8 (1118) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION
| NOTICE OF RIGHT To SUE (ISSUED ON REQUEST)
To: Sonal Trivedi From: Chicago District Office “rene
clo Patricia L. Jochum, Esq. 500 West Madison St
Favaro & Gorman, Ltd. Attorneys At Law _Sulte 2000 .
835 Sterling Avenue, Suite 100 Chicago, IL 60661

Palatine, IL 60067-2246

[] On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601,7/a))

 

EEOC Charge No. EEOC Represeniative Telephone No.
Daniel Lim,
21B-2018-00454 State & Local Coordinator (342) 869-8082

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title Vil of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title Vil, the ADA or GINA based on the above-numbered vharge. Ithas
been issued at your request. Your lawsuit under Title Vil, the ADA or GINA must be filed in a federal or state court WITHIN $0 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that itis unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

Ue! OF

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. in this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
$0 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge will be lost.

[| The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEQC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file sult may not be collectible.

 

"if you file sult, based on this charge, please send a copy of your court complaint:to this office.

On behalf of the Commission

Yubianne Bowmeartdii 4/15/2019

 

Enclosuresis} ~ Julianne Bowman, (Date Mailed}
District Director

cc:
KATALYST TECHNOLOGIES INC
clo Chief Executive Officer

500 Davis St
Evanston, IL 60201

Ex\ibit B®

 

 
